                IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON

UNITED STATES OF AMERICA

v.                                      CRIMINAL NO. 2:18-cr-00151

MUHAMMED SAMER NASHER-
ALNEAM, M.D.

                   MEMORANDUM OPINION AND ORDER

     On January 30, 2019, the defendant, Muhammed Samer Nasher-

Alneam, M.D., appeared in person and by counsel, Michael Hissam

and Isaac Forman and the United States appeared by C. Haley Bunn

and Jennifer Rada Herrald, Assistant United States Attorneys,

for a pre-trial motions hearing in the above criminal matter.

     Pending before the court is defendant’s Motion for Bill of

Particulars (ECF No. 70) and Motion for Bill of Particulars (ECF

No. 71).   In the defendant’s first motion for a bill of

particulars, the defendant requests the entry of an Order

directing the government to specify whether the premises counts

are based solely on the distributions charged in Counts One

through Sixteen, or whether the premises counts are based on

other, uncharged conduct.    See ECF No. 70.    In the defendant’s

second motion, the defendant argues that there are money

laundering counts and premises counts that do not total the

amount stated, $289,000.    See ECF No. 71.    The defendant seeks
the court to Order the government to inform the defendant what

specific conduct goes to the premises counts.          Id.

     At the hearing, both parties had an opportunity to argue on

the motion and to be heard by the court.       For the reasons placed

on the record at the hearing, the defendant’s motions are

DENIED.

     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record, to the United States

Marshal for the Southern District of West Virginia, and to the

Probation Office of this court.

     IT IS SO ORDERED this 4th day of March, 2019.

                             ENTER:


                             David A. Faber
                             Senior United States District Judge




                                  2
